DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
 
Response to Amendment
The Amendment filed 03/18/2021 has been entered. Claims 1-19 remain pending in the application.  
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. Specifically, the examiner acknowledges the cited prior arts do not teach claimed first heating system mounted within the first blade segment and a second heating system mounted within the second blade segment. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Olsen et al. (U.S. Patent No. 6,612,810) teaching the abovementioned feature.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites “the jointed wind turbine rotor blade of claim 1, wherein the first and second heating systems are independently controlled or are commonly controllable”. Because there is no third alternative for controlling two heating systems, claim 3 fails to further limit the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al. (U.S. Patent No. 6,612,810), hereinafter “Olsen”.

As per claim 1, Olsen discloses a jointed wind turbine rotor blade, comprising: a first blade segment (27; figure 7); a second blade segment (26); each of the first and second blade segments comprising a pressure side shell member and a suction side shell member (as shown; figure 7); a chord-wise joint separating the first and second blade segments (joint between blade segments 26 and 27; figure 7); internal joint structure joining the first and second blade segments across the chord-wise joint (pivotal connection between tip 26 and remaining blade 27 by means of shaft 14; column 4, lines 61-65); a first heating system mounted within the first blade segment; a second heating system mounted within the second blade segment (a plurality of heating elements 4 shown and any portion of the surface can be provided with heating elements 4, i.e., a heating element 5 in the tip portion and a heating element 5 in the remaining blade; figures 4, 7; column 5, lines 22-25); and a disconnectable coupling (15) configured between the first and second blade segments at the chord-wise joint, the coupling configured to supply power or a fluid medium from the first blade segment across the chord-wise joint for use by the second heating system in the second blade segment (electric connection established by means of resilient contact member 15; column 4, line 65 – column 5, line 2), the coupling comprising a member in the first blade segment that mates with a member in the second blade segment at the chord-wise joint in a connected state of the coupling (establishing electric connection by contacting, i.e., mating two blade segments; column 4, line 65 – column 5, line 2; figure 7), wherein in a disconnected state of the coupling, the members are separated and the power or fluid medium separated at the interface at the chord-wise joint (electrical connection can only be established when connected, i.e., when disconnected, the power is separated at the interface; figure 7).

As per claim 2, Olsen discloses the jointed wind turbine rotor blade of claim 1, and further discloses wherein the first blade segment is adjacent a root end of the wind turbine rotor blade, and the second blade segment is adjacent a tip end of the wind turbine rotor blade (as shown; figure 7).

(claim 3 does not further limit as all heating elements must be either independently controlled or commonly controlled).

	As per claim 10, Olsen discloses a wind turbine (25; figure 1), comprising one or more of the jointed wind turbine blades according to claim 1.

As per claim 11, Olsen discloses a method for supplying heat for deicing in a jointed wind turbine rotor blade, wherein the blade includes a first blade segment (27; figure 7) adjacent a root end of the wind turbine rotor blade, a second blade segment (26) adjacent a tip end of the wind turbine rotor blade, and internal joint structure joining the first and second blade segments across a chord-wise joint that separates the first and second blade segments (pivotal connection between tip 26 and remaining blade 27 by means of shaft 14; column 4, lines 61-65), the method comprising: mounting a first heating system within the first blade segment; mounting a second heating system within the second blade segment (a plurality of heating elements 4 shown and any portion of the surface can be provided with heating elements 4, i.e., a heating element 5 in the tip portion and a heating element 5 in the remaining blade; figures 4, 7; column 5, lines 22-25); configuring a disconnectable coupling (15) between the first and second blade segments at the chord-wise joint, the coupling comprising a member in the first blade segment that mates with a member in the second blade segment at the chord-wise joint in a connected state of the coupling (establishing electric connection by contacting, i.e., mating two blade segments; column 4, line 65 – column 5, line 2; figure 7), wherein in a disconnected state of the coupling, the members are separated and a power or fluid medium is separated at the interface at the chord-wise joint (electrical connection can only be established when connected, i.e., when disconnected, the power is separated at the interface; figure 7); and supplying the power or a fluid medium from the first blade segment, through the coupling, and across the interface at the chord-wise joint for use by the second heating system in the second blade segment (electric connection established by means of resilient contact member 15; column 4, line 65 – column 5, line 2).

As per claim 12, Olsen discloses the method of claim 11, and further discloses wherein the internal joint structure includes a beam structure extending span-wise from the second blade segment into a receiving section formed in the first blade segment, comprising configuring the coupling with the receiving section and the beam structure (shaft 14 (beam structure) from remaining portion 27 (second blade segment) received within tip portion 26 (first blade segment); figure 7).

As per claim 14, Olsen disclose the method of claim 12, and further disclose conveying the power or fluid medium across the chord-wise joint and into the second blade segment external to the beam structure (conductors 2 and resilient contact member 15 conveying the power outside of shaft 14; figure 7).

As per claim 19, Olsen discloses the jointed wind turbine rotor blade of claim 1, and further discloses a lightning strike conductor (2) that bridges the chordwise joint and connects blade tip receptors (5; figure 4) to a blade root grounding system (20), the lightning strike conductor comprising an in-line disconnectable connector at the chordwise joint (at resilient contact member 15; figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Official Notice.

As per claim 6, Olsen teaches the jointed wind turbine rotor blade of claim 1, and further discloses wherein the internal joint structure comprises one or more chord-wise walls separating the first and second blade segments at the chord-wise joint (chord-wise wall on tip 26 is shown at the joint between tip 26 and remaining portion 27; figure 7). While Olsen does not explicitly teach wherein the coupling comprises one or more disconnectable conduits for the power or fluid medium through the chord-wise walls, Olsen’s resilient contact members 15 are contact members for electrical contact. The examiner takes an official notice that it is well known that electrical conductors are typically wrapped in a non-conductive conduit, i.e., wire jacket for insulation purpose. Therefore, in order to properly insulate the wires, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Olsen’s electrical contact members to be wrapped in an insulating jacket or conduits. 


Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Veldkamp et al. (U.S. Pre-Grant Publication No. 2015/0056074), hereinafter “Veldkamp”.

As per claim 7, Olsen teaches the jointed wind turbine rotor blade of claim 1, and further discloses second heating system comprising an electrical heating system configured within the (a plurality of heating elements 4 shown and any portion of the surface can be provided with heating elements 4, i.e., a heating element 5 in the tip portion and a heating element 5 in the remaining blade; figures 4, 7; column 5, lines 22-25), and coupling comprising a disconnectable electrical coupling between a power source in the first blade segment and a heating element in the second blade segment (resilient contact member 15 shown to be disconnectable electrical coupling; figure 7). Veldkamp is an analogous prior art in that it deals with heating for wind turbine blade. Veldkamp teaches a hot air heating system configured within the root portion of the blade (fan heater 68 at the root portion of blade 16; figure 4). Veldkamp teaches the fan heater disposed within the blade root can direct heated airstream through the leading edge and trailing edge (paragraph [0013]). Therefore, in order to improve deicing, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Olsen’s first segment located at the root end to incorporate Veldkamp’s fan heater because as Velkamp teaches the fan heater disposed within the blade root can direct heated airstream through the leading edge and trailing edge (paragraph [0013]).

As per claim 15, Olsen discloses the method of claim 11, and further discloses the second heating system is configured as an electrical heating system within the second blade segment a plurality of heating elements 4 shown and any portion of the surface can be provided with heating elements 4, i.e., a heating element 5 in the tip portion and a heating element 5 in the remaining blade; figures 4, 7; column 5, lines 22-25), and the coupling is configured as a disconnectable electrical coupling between a power source in the first blade segment and a heating element in the second blade segment (resilient contact member 15 shown to be disconnectable electrical coupling; figure 7). Olsen does not teach wherein the first heating system is configured as a hot air heating system. Veldkamp is an analogous prior art in that it deals with heating for wind turbine blade. Veldkamp teaches a hot air heating (fan heater 68 at the root portion of blade 16; figure 4). Veldkamp teaches the fan heater disposed within the blade root can direct heated airstream through the leading edge and trailing edge (paragraph [0013]). Therefore, in order to improve deicing, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Olsen’s first segment located at the root end to incorporate Veldkamp’s fan heater because as Velkamp teaches the fan heater disposed within the blade root can direct heated airstream through the leading edge and trailing edge (paragraph [0013]).

Allowable Subject Matter
Claims 4, 5, 8, 9, 13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 4 contains allowable subject matter the coupling configured across an external surface of the receiving section and an external surface of the beam structure at the chord-wise joint. In the closest prior art, Olsen teaches wherein the internal joint structure comprises a beam structure (shaft 14; figure 7) extending span-wise from one of the first or second blade segments into a receiving section formed in the other of the second or first blade segment (shaft 14 received within interior of tip 26; figure 7). No prior art of record sufficiently teaches a disconnectable coupling configured across an external surface of the receiving section and an external surface of the beam structure at the chord-wise joint. 

Claim 5 contains allowable subject matter “wherein the power or fluid medium is conveyed through an internal conduit in the beam structure”. In the closest prior art, Olsen teaches wherein the power of fluid medium is conveyed through a conductor outside the beam (via conductor 2; figure 7) . There is no teaching the power of fluid medium is conveyed through an internal conduit in the beam structure.

Claim 8 contains allowable subject matter the second heating system comprises a hot air heating system within the second blade segment, the coupling comprising disconnectable ducting that supplies hot air across the chord-wise joint and into the second blade segment. In the closest prior art, Veldkamp teaches a hot air heating system configured within the first blade segment (fan heater 68 at the root portion of blade 16; figure 4). However, no prior art of record sufficiently teaches the allowable subject matter.

Claim 9 contains allowable subject matter “the beam structure defining a blockage to hot air conveyed through the receiving section from entering the second blade segment, the ducting defining a bypass around the blockage and into the second blade segment”. In the closest prior art, Olsen teaches wherein the internal joint structure comprises a beam structure extending span-wise from the second blade segment into a receiving section formed in the first blade segment  (shaft 14 received in both the blade segments 26 and 27; figure 7). However, no prior art of record sufficiently teaches the allowable subject matter. 

Claim 13 contains allowable subject matter “conveying the power or fluid medium across the chord-wise joint and into the second blade segment through an internal conduit in the beam structure” having the same scope as the allowable subject matter of claim 5.

Claim 16 contains allowable subject matter the second heating system comprises a hot air heating system within the second blade segment, and the coupling is configured as a disconnectable electrical coupling between a power source in the first blade segment and a  having the same scope as the allowable subject matter of claim 8.

Claims 17-18 also contain allowable subject matter by virtue of their dependency on claim 16. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745